TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 2, 2016



                                       NO. 03-16-00426-CV


                            ATX Painting Company, Inc., Appellant

                                                  v.

                             Fine Line Commercial, LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICE GOODWIN AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court. ATX Painting Company, Inc. has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.